Per Curiam: On the 20th day of September, 1879, it appears that the attachment and other papers under which Hinckley had previously been arrested for a contempt, were returned, and he was brought into court. This process had then served its purpose and became functus officio. Hence there is no necessity to discuss or determine whether his previous arrest was legal or not. But the question does arise, whether the order entered on that day for his commitment was legal, or irregular and void. The court seems to have heard evidence, and adjudged Hinckley to be in contempt for refusing to surrender the books, papers and money in his hands, as receiver of the railroad, to the receiver who succeeded him in the management of the road. By that order he was adjudged to stand committed in the county jail until the further order of the court, and it ordered that a mittimus should issue for that purpose. And the sheriff returns that he holds him under that writ. It is contended that this judgment is too indefinite to be legal or binding. It does not order the committal of Hinckley for a specified time, or until he should surrender the books, papers, money, etc., or until he should render his account as receiver of the railroad, or until he should perform some other act. It, in effect, was a commitment during the pleasure of the court. And it was not a commitment to compel a- surrender of the property or in aid of the attachment, as that proceeding had ended. It was an imprisonment for disobeying the order of the court, as punishment for contempt for so refusing. Being for punishment, and not to aid in enforcing any previous order of the court, as the attachment proceeding had come to an end, and writs of assistance had been issued requiring the sheriff to deliver the books, papers, etc., it must stand or fall by its own inherent force. All judgments must be specific and certain. They must determine the rights recovered or the penalties imposed. They must be such as the defendant may readily understand and be capable of performing. If his committal had been for a definite period, or until he should perform a specified act, then the judgment would have been capable of being reviewed on error, but on such a judgment as this, the appellate court can not know the duration of the imprisonment, and determine whether the confinement is reasonable, or is oppressive and wrong. Whether it is to extend to days, weeks, months, years, or for life, none can certainly know. That is still in the breast of the judge, and is, by its terms, to be determined in the future,—not on a trial or on the performance of any act, but it depends alone on the will of the judge. Had this order been simply erroneous, we could have no power to discharge. In such a case, error or appeal is the only remedy, but it is otherwise where the judgment and the process are ’ void. In the case of The King v. James, 5 Barn. & Alderson, 894, (7 Eng. Com. L. R. 293,) petitioner had been committed by two justices of the peace for a contempt in the presence of the court, until he should be discharged by due course of law. It was there held that the warrant was bad because he was not committed for a time certain. The mittimus in the case at bar is as indefinite and uncertain as in that. If that was void for uncertainty, this must be. We think that decision is correct on principle, and the rule there announced must govern this case. Wé must hold that the order and mittimus in this case are too uncertain to be sustained, and are void. . This process being defective in a substantial requirement of law, we are authorized and required to discharge the prisoner, under the third clause of the 22d section of the Habeas Corpus act. We express no opinion as to the power to appoint or remove receivers by the judge in vacation, or to issue writs of attachment and try persons for contempt in vacation, as that question is not before us for determination. The prisoner is discharged. Prisoner discharged,